Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 2, 2016

                                    No. 04-16-00311-CV

                                      Dennis PEREZ,
                                        Appellant

                                              v.

                         FOUR S’S, INC. D/B/A Express Lube #21,
                                       Appellee

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-09541
                        Honorable Antonia Arteaga, Judge Presiding

                                          ORDER

        This appeal is dismissed. Appellee Four S’s, Inc. D/B/A Express Lube #21 shall recover
its costs of this appeal from appellant Dennis Perez.

       It is so ORDERED on November 2, 2016.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2016.

                                               _____________________________
                                               Keith E. Hottle, Clerk